Exhibit 10.1

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is made as of
September 28, 2018, by and between ARE-MA REGION NO. 38, LLC, a Delaware limited
liability company (“Landlord”), and CONSTELLATION PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
February 5, 2010, as amended by that certain First Amendment to Lease dated as
of October 25, 2011, as further amended by that certain Second Amendment to
Lease dated as of October 18, 2013, as further amended by that certain letter
agreement dated as of September 30, 2015, and as further amended by that certain
Third Amendment to Lease dated as of September 26, 2016 (as amended, the
“Lease”). Pursuant to the Lease, Tenant leases certain premises containing
approximately 36,309 rentable square feet (the “Original Premises”) in a
building located at 215 First Street, Cambridge, Massachusetts. The Original
Premises are more particularly described in the Lease. Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the
Original Premises to include that portion of the fourth floor of the Building
consisting of (i) Suite 401-S containing approximately 6,815 rentable square
feet (the “Suite 401-S Premises”), and (ii) Suite 430 containing approximately
4,422 rentable square feet (the “Suite 430 Premises”), all as shown on Exhibit A
attached to this Fourth Amendment (collectively, the “Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.

Expansion Premises. In addition to the Original Premises, commencing on the
Expansion Premises Commencement Date (as defined below), Landlord leases to
Tenant, and Tenant leases from Landlord, the Expansion Premises.

 

2.

Delivery. Landlord shall use commercially reasonable efforts to deliver the
Expansion Premises to Tenant (“Delivery” or “Deliver”) on or before the Target
Expansion Premises Commencement Date. The “Target Expansion Premises
Commencement Date” shall be February 1, 2019. If Landlord fails to timely
Deliver the Expansion Premises, Landlord shall not be liable to Tenant for any
loss or damage resulting therefrom, and the Lease with respect to the Expansion
Premises shall not be void or voidable. Notwithstanding anything to the contrary
contained herein, if Landlord fails to deliver the Expansion Premises to Tenant
by March 1, 2019 (as such date may be extended for Force Majeure delays, the
“Abatement Date”), then, unless such failure is due to a delay caused by Tenant,
Base Rent payable with respect to the Expansion Premises commencing on the
Expansion Premises Rent Commencement Date (as defined below) shall be abated 1
day for each day after the Abatement Date (as such date may be extended for
Force Majeure delays) that Landlord fails to Deliver the Expansion Premises to
Tenant. If Landlord does not Deliver the Expansion Premises to Tenant by
April 1, 2019, for any reason other than Force Majeure delays, this Fourth
Amendment may be terminated by Tenant by written notice to Landlord, and if so
terminated by Tenant, neither Landlord nor Tenant shall have any further rights,
duties or obligations under this Fourth Amendment, except with respect to
provisions which expressly survive termination of this Fourth Amendment, and the
Lease shall continue in full force and effect as though the parties had never
executed this Fourth Amendment. If Tenant does not elect to terminate this
Fourth Amendment on or before April 7, 2019, such right to terminate this Fourth
Amendment shall be waived and this Fourth Amendment shall remain in full force
and effect.

 

LOGO [g638110dsp01.jpg]

 

1



--------------------------------------------------------------------------------

The “Expansion Premises Commencement Date” shall be the date Landlord Delivers
the Expansion Premises to Tenant. The “Expansion Premises Rent Commencement
Date” shall be the date that is 1 month after the Expansion Premises
Commencement Date. Upon the written request of Landlord, Tenant shall execute
and deliver a written acknowledgment of the Expansion Premises Commencement
Date, the Expansion Premises Rent Commencement Date and the Expansion Premises
Expiration Date (as defined below) in substantially the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder or under the Lease.

Except as otherwise expressly set forth in this Fourth Amendment: (i) Tenant
shall accept the Expansion Premises in their “as-is” condition as of the
Expansion Premises Commencement Date; (ii) Landlord shall have no obligation for
any defects in the Expansion Premises; and (iii) Tenant’s taking possession of
the Expansion Premises shall be conclusive evidence that Tenant accepts the
Expansion Premises.

Except as otherwise expressly set forth in this Fourth Amendment, Tenant agrees
and acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Expansion Premises, and/or the suitability of the Expansion Premises for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Expansion Premises are suitable for the Permitted Use.

Notwithstanding anything to the contrary contained herein, the Suite 401-S
Premises and the Suite 430 Premises may be Delivered to Tenant on different
dates. If either Suite 401-S or Suite 430 is Delivered to Tenant prior to the
other portion of the Expansion Space, then the Lease shall be further amended to
amend, among other things, the Expansion Premises Commencement Date, the
Expansion Premises Rent Commencement Date and the defined terms set forth in
Section 3 below to reflect the Delivery of the Suite 401-S Premises and the
Suite 430 Premises on different dates.

 

3.

Defined Terms.

a. Commencing on the Expansion Premises Commencement Date, the defined terms
“Premises,” “Rentable Area of Premises,” “Tenant’s Share” and “Tenant’s
Percentage Share (Science Facility)” on page 1 of the Lease shall be deleted in
their entirety and replaced with the following:

“Premises: That (i) portion of the 2nd floor of the Building containing
approximately 36,309 rentable square feet (“Original Premises”), and
(ii) portion of the 4th floor of the Building consisting of (x) Suite 401-S
containing approximately 6,815 rentable square feet and (y) Suite 430 containing
approximately 4,422 rentable square feet (“Expansion Premises”), all as
determined by Landlord, as shown on Exhibit A.”

“Rentable Area of Premises: 47,546 sq. ft.”

“Tenant’s Share: 12.96% (9.9% with respect to the Original Premises, 1.86% with
respect to the Suite 401-S Premises and 1.20% with respect to the Suite 430
Premises).”

“Tenant’s Percentage Share (Science Facility): 53%% (41.89% with respect to the
Original Premises, 6.02% with respect to the Suite 401-S Premises and 5.09% with
respect to the Suite 430 Premises).”

As of the Expansion Premises Commencement Date, Exhibit A to the Lease shall be
amended to include the Expansion Premises as shown on Exhibit A attached to this
Fourth Amendment.

 

LOGO [g638110dsp01.jpg]

 

2



--------------------------------------------------------------------------------

b. Commencing on July 1, 2020, the defined terms “Premises,” “Rentable Area of
Premises,” “Tenant’s Share” and “Tenant’s Percentage Share (Science Facility)”
on page 1 of the Lease shall be deleted in their entirety and replaced with the
following:

“Premises: That portion of the 4th floor of the Building consisting of (i) Suite
401-S containing approximately 6,815 rentable square feet and (ii) Suite 430
containing approximately 4,422 rentable square feet, all as determined by
Landlord, as shown on Exhibit A.”

“Rentable Area of Premises: 11,237 sq. ft.”

“Tenant’s Share: 3.06%”

“Tenant’s Percentage Share (Science Facility): 11.11%”

As of July 1, 2020, Exhibit A to the Lease shall be amended to exclude the
Original Premises.

 

4.

Base Rent.

a. Tenant shall continue paying Base Rent with respect to the Original Premises
as provided for in the Lease through the Third Amendment Expiration Date (i.e.,
June 30, 2020).

b. Commencing on the Expansion Premises Rent Commencement Date, Tenant shall
commence paying Base Rent with respect to the Expansion Premises in the amount
of $75.50 per rentable square foot of the Expansion Premises per year. Base Rent
payable with respect to the Expansion Premises shall be increased on each
anniversary of the Expansion Premises Rent Commencement Date (each, an
“Expansion Premises Adjustment Date”) by multiplying the Base Rent payable with
respect to the Expansion Premises immediately before such Expansion Premises
Adjustment Date by 3% and adding the resulting amount to the Base Rent payable
with respect to the Expansion Premises immediately before such Expansion
Premises Adjustment Date.

 

5.

Term. The Term of the Lease with respect to Original Premises shall expire on
the Third Amendment Expiration Date. The Term of the Lease with respect to the
Expansion Premises shall commence on the Expansion Premises Commencement Date
and shall expire on the date that is 37 months after the Expansion Premises
Commencement Date.

 

6.

Expansion Premises TI Allowance. Landlord shall make available to Tenant a
tenant improvement allowance of up to $10.00 per rentable square foot of the
Expansion Premises, or $112,370 in the aggregate (the “Expansion Premises TI
Allowance”) for the design and construction of fixed and permanent improvements
desired by and performed by Tenant and reasonably acceptable to Landlord in the
Expansion Premises (the “Expansion Premises Improvements”), which Expansion
Premises Improvements shall be constructed pursuant to a scope of work
reasonably acceptable to Landlord and Tenant. The Expansion Premises TI
Allowance shall be available only for the design and construction of the
Expansion Premises Improvements (including Tenant’s project management fees).
Tenant acknowledges that upon the expiration of the Term of the Lease, the
Expansion Premises Improvements shall become the property of Landlord and may
not be removed by Tenant. Except for the Expansion Premises TI Allowance, Tenant
shall be solely responsible for all of the costs of the Expansion Premises
Improvements. The Expansion Premises Improvements shall be treated as
Alterations and shall be undertaken pursuant to Section 12 of the Lease. The
contractor for the Expansion Premises Improvements shall be selected by Tenant,
subject to Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Prior to the commencement of the Expansion
Premises Improvements, Tenant shall deliver to Landlord a copy of any contract
with Tenant’s contractors, and certificates of insurance from any contractor
performing any part of the

 

LOGO [g638110dsp01.jpg]

 

3



--------------------------------------------------------------------------------

  Expansion Premises Improvements evidencing industry standard commercial
general liability, automotive liability, “builder’s risk”, and workers’
compensation insurance. Tenant shall cause the general contractor to provide a
certificate of insurance naming Landlord, Alexandria Real Estate Equities, Inc.,
and Landlord’s lender (if any) as additional insureds for the general
contractor’s liability coverages required above.

During the course of design and construction of the Expansion Premises
Improvements, Landlord shall reimburse Tenant for the cost of the Expansion
Premises Improvements once a month against a draw request in Landlord’s standard
form, containing evidence of payment of the applicable costs and such
certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily and
reasonably obtains, to the extent of Landlord’s approval thereof for payment, no
later than 30 days following receipt of such draw request. Upon completion of
the Expansion Premises Improvements (and prior to any final disbursement of the
Expansion Premises TI Allowance) Tenant shall deliver to Landlord the following
items: (i) sworn statements setting forth the names of all contractors and
subcontractors who did work on the Expansion Premises Improvements and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for the Expansion Premises Improvements. Notwithstanding the foregoing, if
the cost of the Expansion Premises Improvements exceeds the Expansion Premises
TI Allowance, Tenant shall be required to pay such excess in full prior to
Landlord having any obligation to fund any remaining portion of the Expansion
Premises TI Allowance. The Expansion Premises TI Allowance shall only be
available for use by Tenant for the construction of the Expansion Premises
Improvements until the date that is 6 months after the Expansion Premises
Commencement Date (the “Outside Expansion Premises TI Allowance Date”). Any
portion of the Expansion Premises TI Allowance which has not been properly
requested by Tenant from Landlord on or before the Outside Expansion Premises TI
Allowance Date shall be forfeited and shall not be available for use by Tenant.

 

7.

Security Deposit. Commencing on the date of this Fourth Amendment, the defined
term “Security Deposit” on Page 1 of the Lease is deleted in its entirely and
replaced with the following:

“Security Deposit: $424,640.92”

Landlord currently holds a Security Deposit of $242,242.00 under the Lease.
Concurrently with Tenant’s delivery of a signed original of this Fourth
Amendment to Landlord, Tenant shall deliver to Landlord an amended Letter of
Credit which increases the amount of the existing Letter of Credit being held by
Landlord to $424,640.92 or an additional Letter of Credit in the amount of
$182,398.92.

 

8.

Parking. Commencing on the Expansion Premises Commencement Date, subject to the
terms of Section 8 of the Lease, Landlord shall make available to Tenant at
then-current market rates (which market rate may be adjusted from time to time)
a license for up to an additional 10 parking spaces in the Binney Parking Garage
(“Expansion Premises Parking Spaces”), all of such parking spaces to be on a
non-reserved basis. Tenant shall notify Landlord prior to the Expansion Premises
Commencement Date as to how many of the Expansion Premises Parking Spaces Tenant
will license pursuant to the Lease. If Tenant elects to license fewer than 10 of
such Expansion Premises Parking Spaces as of the Expansion Premises Commencement
Date, Tenant shall be deemed to have waived its right to license any additional
Expansion Premises Parking Spaces following the Expansion Premises Commencement
Date. As of the Expansion Premises Commencement Date, the market parking rate
for the parking spaces is $300.00 per parking space month. The market parking
rate shall increase on April 1, 2019, to $325.00 per parking space per month.
Tenant’s pro rata share of the Binney Parking Garage shall be adjusted in
accordance with the number of Parking Spaces licensed by Tenant during the Term
pursuant to this Section 8. For the avoidance of doubt, commencing on July 1,
2020, the only parking spaces that Tenant will be entitled to use under the
Lease shall be the Expansion Premises Parking Spaces.

 

LOGO [g638110dsp01.jpg]

 

4



--------------------------------------------------------------------------------

9.

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Fourth Amendment and that no Broker
brought about this transaction, other than CBRE. Landlord and Tenant each hereby
agrees to indemnify and hold the other harmless from and against any claims by
any Broker claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction. Landlord shall pay any commission due to CBRE pursuant to a
separate written agreement.

 

10.

OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

 

11.

Miscellaneous.

a. This Fourth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Fourth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b. This Fourth Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

c. This Fourth Amendment may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Fourth Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.

d. Except as amended and/or modified by this Fourth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Fourth Amendment. In the
event of any conflict between the provisions of this Fourth Amendment and the
provisions of the Lease, the provisions of this Fourth Amendment shall prevail.
Whether or not specifically amended by this Fourth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fourth Amendment.

[Signatures are on the next page.]

 

LOGO [g638110dsp01.jpg]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

 

TENANT: CONSTELLATION PHARMACEUTICALS, INC., a Delaware corporation By:  

 

Its:  

 

LANDLORD: ARE-MA REGION NO. 38, LLC, a Delaware limited liability company By:  
Alexandria Real Estate Equities, L.P.,   a Delaware limited partnership,
managing member   By:   ARE-QRS Corp., a Maryland corporation, general partner  
  By:  

                                          

    Its:  

                                      

 

LOGO [g638110dsp01.jpg]

 

6



--------------------------------------------------------------------------------

Exhibit A

Expansion Premises

LOGO [g638110g1107223530430.jpg]

 

LOGO [g638110dsp01.jpg]

 